DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365 is acknowledged. 

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of the certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
I. 	35 U.S.C. 112(f): controlling law and USPTO guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained 
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The limitation, shutter unit, of claim 1 will NOT be interpreted under 35 U.S.C. 112(f)
	Claim 1 recites the limitation, “shutter unit…rotatable relative to the enclosure….” 
Although this claim limitation recites the generic placeholder “unit,” the Examiner submits that claim 1 does not require that rotation is performed by the shutter unit. Therefore, the limitation does not invoke interpretation under 35 U.S.C. 112(f) as it fails to satisfy prong (B) above.


The limitation, illumination source, of claim 6 will NOT be interpreted under 35 U.S.C. 112(f)   
	Claim 6 recites the limitation, “illumination source that is configured to illuminate each field of view….” The Examiner will not interpret the term “source” as a generic placeholder. Therefore, the limitation fails to satisfy prong (A) above. Furthermore, the Examiner submits that the limitation also likely fails prong (C) above because the specification and drawings sufficiently describe and illustrate the illumination source such that the limitation denotes structure.
IV. 	The functional limitation, device, of claim 13 will NOT be interpreted under 35 U.S.C. 112(f)
Claim 13 recites the functional limitation, “device configured to acquire an image of the field of view in a spectral range that is different from a spectral range of the imager.” This limitation satisfies prongs (A) and (B) above because it uses the generic placeholder, device, followed by the transition phrase, configured to, linking device to the function of acquiring an image. However, the limitation fails to satisfy prong (C) because the specification and drawings provide a description and an illustration of the device sufficient to inform one of ordinary skill in the art that the device denotes structure. Therefore, the limitation will not be interpreted under 35 U.S.C. 112(f). 
A.	Detailed prong C analysis
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal component structure and/or an external connection structure corresponding to the limitation. Id. at 1358-59; Williamson, 792 F.3d at 1350-51.
After reviewing the specification and the drawings, the Examiner submits that the associated illustration and description of the device are sufficient to affirm the presumption that the device of claim 13 is not to be treated in accordance with 35 U.S.C. 112(f). Specifically, albeit crude, Fig. 2 provides a structural illustration of a monitoring system comprising a plurality of imaging devices (i.e., element “10” and “44”). Furthermore, in para. [0074], the specification dicloses that the imaging system “10” and device “44” may acquire images in different spectral bands. The Examiner submits that this disclosure and illustration are sufficient 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
On line 5, claim 1 recites the limitation, “each of the apertures” after introducing “a plurality of apertures” earlier in the claim. The Examiner submits that this limitation lacks antecedent basis in the claims because it is not clear which of the plurality of apertures are “the apertures.” Although “the apertures” would appear to refer to the plurality of apertures, claims 1,2, and 6 further recite the limitation, “each aperture of the plurality of apertures.” As these two limitations are drafted differently, the Examiner presumes that they are not the same. Therefore, basis for “the apertures” has not been sufficiently established in claim 1. If Applicant intends “the apertures” to correspond to the plurality of apertures, the Examiner suggests amending claim 1 to recite “each aperture of the plurality of apertures” on line 5. The Examiner will interpret claim 1 as if amended according to this suggestion. Claims 2-13 are rejected as indefinite because they depend on claim 1 and fail to remedy its indefiniteness. However, claims 7 and 9 present indefinite issues of their own. See below.

Claim 7
On line 1, claim 7 recites the limitation “the imaging device.” There is insufficient antecedent basis for this limitation in the claim 1. Claims 1 and 6, on which claim 7 depends, only establish basis for “an imaging system” and “an imager.” The Examiner will interpret claim 7 as if it recites “imaging system.”
Claim 9
Similar to “the apertures” of claim 1, claim 9 recites “the surface” on line 1, which would appear to refer to the “opaque surface” of claim 1. However, in claim 8, Applicant specifically recites “the opaque surface.” If Applicant intends the surface of claim 9 to correspond to the “opaque surface” of claims 1 and 8, the Examiner suggests amending claim 9 to recite “opaque surface” on line 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7,10,11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guissin et al. (US 2014/0132804) in view of Jamula et al. (US # 10,362,234).
	Note that the instant Office action includes a copy of provisional application, 62/456,228, to which the Jamula ‘234 patent claims priority.
	As to claim 1, Guissin et al. teaches an imaging system (e.g., Fig. 1b, device “100”) comprising: 

an opaque enclosure (Fig. 1b, opaque housing “95”) comprising a plurality of apertures at different locations on the enclosure (Fig. 1b, entry points corresponding to lenses “102,104,106,108”; see, also, Fig. 1c and para. [0076], lines 1-3), a plurality of stationary beam splitters (e.g., Fig. 7, beam splitters “240,242,244”) arranged within the enclosure ([0090], lines 1 and 2; {This paragraph notes that the beam splitters are part of the guiding optics, which are shown in the opaque housing in Fig. 1b.}) such that light that enters the enclosure through each aperture of the plurality of apertures is directed to the imager ([0090], lines 4-17). 
Guissin et al. further discloses an embodiment in which the device may be enabled for different modes of field-of-view capture, one including a sequential capture ([0139]). However, Guissin et al. fails to disclose the claim features requiring (1) that the imaging system includes a shutter unit comprising an opaque surface that includes at least one window, (2) that the shutter unit be rotatable relative to the enclosure such that (in Guissin’s sequential capture mode, for instance) said at least one window is aligned with each aperture of the plurality of apertures to enable light from a field of view to enter the enclosure through that aperture, and (3) that the opaque surface prevents light from concurrently entering the enclosure through more than one of the apertures. 
	However, in the same field of endeavor, Jamula et al. discloses an imaging system (e.g., Figs. 2 and 6A-6F) designed to capture images from an individual or a combined field-of-view (col. 4, line 61 – col. 5, line 7). The system includes a camera assembly (e.g., Fig. 2, camera sensors “240”) with a plurality of apertures (Fig. 2, entry points of camera sensors) located on a fixed frame (Fig. 2, platform “109”; col. 4, lines 36-39) and a rotatable shutter assembly (Fig. 2, sunshade portion “220”; col. 6, lines 1-15; {Although Jamula et al. discloses a sunshade, the reference notes throughout the disclosure that shaded portions block light, like a shutter. See, e.g., col. 5, lines 4-7}) having top and side parts each with an opaque surface and a window (Fig. 6, top window/aperture and side window/aperture, each exposing camera sensors, along with top and side shaded portions; col. 4, lines 57-61). The positioning of the top and side parts may be controllable to allow or block entrance of any number of a plurality of fields-of-view from entering apertures of the camera assembly (see all configurations of Figs. 6A-6F; col. 5, lines 23-50). In light of the disclosure of Guissin’s embodiment of sequential capture mode and of Jamula et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include Jamula’s exterior shutter assembly in the device of Guissin et al., where the shutter assembly is located exterior to and rotates relative to opaque housing “95” in order to selectively block or allow entrance of light to the apertures of the opaque housing pursuant to a sequential capture mode, because an artisan of ordinary skill in the art would find this modification to be a simple combination of elements, yielding the predictable result of shutter control that selectively allows or blocks light from entering camera apertures in which known methods of shutter implementation can be utilized to apply Jamula’s shutter assembly to Guissin’s device and Guissin’s inventive endeavor of multiple imaging modes can be preserved. Furthermore, by positioning Jamula’s shutter assembly exterior to Guissin’s device, space is available in the opaque housing for additional optical components.
	As to claim 2, Guissin et al., as modified by Jamula et al., teaches the system of claim 1, wherein each aperture of the plurality of apertures is configured to enable light to enter the enclosure from a different field of view (see Guissin et al., e.g., Fig. 1c, FOVs 1-4). 
3, Guissin et al., as modified by Jamula et al., teaches the system of claim 2, wherein at least two of the different fields of view comprise adjacent fields of view (see Guissin et al., e.g., Fig. 1c, any two of FOVs 1-4). 
	As to claim 4, Guissin et al., as modified by Jamula et al., teaches the system of claim 2, further comprising an illumination source that is configured to illuminate each field of view of the plurality of fields of view concurrently with said at least one window being aligned with the aperture of the plurality of apertures that is configured to enable light to enter the enclosure from that field of view (see Guissin et al., e.g., Fig. 10, light source “280”; [0103], lines 1-9). 
	As to claim 5, Guissin et al., as modified by Jamula et al., teaches the system of claim 1, wherein an aperture of the plurality of apertures is provided with a reflector to reflect light into the aperture from the field of view (see Guissin et al., e.g., Fig. 35c, any of mirrors “802, 804,806, or 808”). 
	As to claim 6, Guissin et al., as modified by Jamula et al., teaches the system of claim 1, wherein each aperture of the plurality of apertures is provided with an objective lens (see Guissin et al., Fig. 1b, objective lenses “102,104,106 and 108”). 
As to claim 7, Guissin et al., as modified by Jamula et al., teaches the system of claim 6, wherein the imagingsystem is provided with a relay lens (see Guissin et al., e.g., [0161], lines 8-11). 
	As to claim 10, Guissin et al., as modified by Jamula et al., teaches the system of claim 1, wherein the shutter unit comprises a drive motor for rotating the opaque surface (see Jamula et al., Fig. 2, either of motors “201”; col. 5, lines 8-11). 
	As to claim 11, Guissin et al., as modified by Jamula et al., teaches the system of claim 10. Although it is not stated expressly in Jamula et al., the Examiner takes official notice to the 
	As to claim 13, Guissin et al., as modified by Jamula et al., teaches the system of claim 1, further comprising a device (see Guissin et al., e.g., Fig. 12, any of additional sensors “1121-1124”) configured to acquire an image of the field of view in a spectral range that is different from a spectral range of the imager (see Guissin et al., [0115], lines 1-4). 
	As to claim 14, the Examiner submits that the combination Guissin et al. and Jamula et al., teaches a method comprising the steps of claim 14. Additionally, Guissin et al. discloses that embodiments of the system, when used with a shutter, may realize a step-stare scanning system ([0099], [0161], and [165]). Therefore, in light of the combination of Guissin et al. and Jamula et al. detailed above and the disclosed use of Guissin’s system in a step-stare application, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the imaging system of Guissin et al. with Jamula’s shutter/sunshade to accomplish step-stare scene scanning as this would allow the system to capture wide-angles of view with high resolution, where specific scene features can be easily accessed and analyzed. 
	As to claim 15, Guissin et al., as modified by Jamula et al., teaches the method of claim 14, further comprising combining into an image of a field of regard the images of different fields of view that are acquired via different apertures of the plurality of apertures when said at least 
	As to claim 16, Guissin et al., as modified by Jamula et al., teaches the method of claim 15, wherein at least wo the different fields of view are adjacent to one another (see Guissin et al., Fig. 1c, any two of FOVs 1-4). 
	As to claim 17, Guissin et al., as modified by Jamula et al., teaches the method of claim 14, further comprising concurrently with operating the imager to acquire the image, acquiring an additional image of the field of view in a spectral range that is different from a spectral range of the imager (see Guissin et al., [0115], lines 1-4). 
	As to claim 18, Guissin et al., as modified by Jamula et al., teaches the method of claim 14, further comprising concurrently with operating the imager to acquire the image, illuminating the field of view (see Guissin et al., [0103], lines 1-9). 
	As to claim 19, Guissin et al., as modified by Jamula et al., teaches the method of claim 18, wherein an object in the field of view is provided with a reflector (e.g., Figs. 17 and 18, object/man “422”; {As is illustrated in Fig. 17, the man is wearing clothes, which would reflect light incident upon them.}). 
	As to claim 20, Guissin et al., as modified by Jamula et al., teaches the method of claim 14, further comprising processing the acquired image to enhance visibility of an object in the field of view (Fig. 18, temporal differencing to produce image at step “540”; [0135], lines 1-3, “…contrast-enhanced…”).

12 is rejected under 35 U.S.C. 103 as being unpatentable over Guissin et al. (US 2014/0132804) in view of Jamula et al. (US # 10,362,234) and further in view of Peters et al. (US 2016/0116731).
As to claim 12, Guissin et al., as modified by Jamula et al., teaches the system of claim 1. The claim differs from Guissin et al., as modified by Jamula et al., in that it requires that the stationary imager comprises a camera of a mobile phone that is attachable to the enclosure.
In the same field of endeavor, Peters et al. discloses an optical device with a complex design (Fig. 1, telescope “110”) that may attachable to a mobile phone (Fig. 1, camera “114”; [0032], lines 5-7) through an adapter (Fig. 2, adapter “116”), where a camera of the mobile phone captures images received through the optical device ([0029]). In light of the teaching of Peters et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the optical system of Guissin et al., as modified by Jamula et al., to be attachable to a mobile phone, where light received by the optical system is incident on a camera of the mobile phone, because this would allow a user to realize the combined advantages of Guissin et al. and Jamula et al. with a commonplace device that is routinely used to capture images.  

Allowable Subject Matter
Claims 8 and 9 recite allowable subject matter. However, they will not officially be allowed until the rejections under 35 U.S.C. 112(b) above have been cleared. 



Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Rachlin et al. (2017/0214861), Gassend et al. (US 2020/0404197), and Dawson et al. (2021/0108922) each disclose a step-stare imaging system similar to but patentably different from that of the claims. Vance et al. (US # 6,992,699) discloses a mobile device having a rotatable shutter that selectively allows light from different fields of view into an imaging system.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/10/2022